DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-63 and 65-80 are rejected under 35 U.S.C. 103 as being unpatentable over AYKROYD et al. (US 2008/0276965 A1) in view of Vejborg et al. (US 2019/0161707 A1).
Regarding claims 61, 63, 72-73 and 75,  AKROYD teaches a method of laundry washing (2, 26, claim 16) with a fully programable capabilities such as instantly claimed washing method and steps (soak, prewashing; 71-72, no draining after pre-wash & standard washing with programable duration and timing), pre-rinse, fluid recovery and pre-drain; [6, 9-10, 15, 26, 44, 54, claim 1, claim 16], comprising surfactants, enzymes and enzyme booster(s); [44, 77-78, 88], and rinsing the wash liquor; [57], wherein the washing steps and corresponding detergent composition would be selectively utilized for the laundry process; [54-55].  AYKROYD teaches chlorine bleaching agent and bleach boosters (instant claims 72, 73); [44, 48].  AYKROYD teaches anti-redeposition and builders (instant claim 75); [44].
Furthermore,  regarding the stated “an institutional laundry machine”: Section 2112.02 of the MPEP provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 11c  2 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, (preamble is not a limitation where there is no manipulative difference between the claimed invention and the prior art). [MPEP § 2111.02 (II)]. 
Regarding claims 61 and 65-71, AYKROYD teaches presence of enzymes without specificity; [42, 44].  However, Vejborg teaches lipase and amylase; [111]. 
AYKROYD teaches surfactants without specificity. However, Vejborg teaches nonionic surfactants such as primary alcohol ethoxylates (Pluronic); [60, 62], and anionic surfactants such as alkylbenzene sulfonate and salts of fatty acids; [60].
AYKROYD does not teach (instant claims 69-70) the organic solvent specifically.  However, Vejborg teaches this ingredient as propylene glycol; [150, 162].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to add the instantly claimed enzymes, surfactants and solvent with the motivation of having a desired and effective detersive detergent-enzyme combination for an effective industrial laundry washing as taught by Vejborg.  Note that composition does noes not disclose a phosphate as surfactant enzyme booster; [70].
Regarding claim 62, AYKROYD teaches that the pH is controllable to any desired range without any specificity.  However, the analogous art of Vejborg teaches a laundry washing for institutional application (24) wherein the pH range is in the range of 7-8.5; [227].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the pH at a medium range with the motivation of least damage to environment, machinery and the fabrics, as naturally taught by both AYKROYD and Vejborg above.
Regarding claim 74, 76-78 and 80, AYKROYD does not teach the instantly claimed bleach enhancer(s).  However, Vejborg teaches Laccase which is instantly claimed ingredient; [172].  The instantly claimed method (claims 76(a), & 77) is already addressed by the prior art of AYKROYD. However, AYKROYD does not teach the types of anti-redeposition (b) and builder as instantly claimed.  However, Vejborg teaches these components as carboxymethyl cellulose and MGDA (methylglycine diacetic acid); [159, 151, 67, 70, 91]. It also teaches (c) zeolite as well; [73,91].  Regarding the enzyme (instant claims 77-78) Vejberg teaches laccase enzyme, which is present in detergent formulation; [172].  It is an obvious matter (instant claim 80) that bleaching agent would spontaneously inactivate any remaining enzyme (due to denaturing or inhibition of enzyme catalase) in the wash solution. 
Regarding claim 79, AKROYD teaches the programmability of the method of washing to include any ingredient in washing process, which is addressed before.  Furthermore, the specific pH range, as instantly claimed, is taught by Vejborg (227) above and is addressed for claim 62.

Response to Arguments
Applicant's arguments filed 2022/06/30 have been fully considered but they are not persuasive. Because;
In response to applicant’s argument (pages 8) that; “One skilled in the art recognizes that the prewash enzyme recited in amended claim 61 (i.e., a protease enzyme, a lipase enzyme, an amylase enzyme, a cellulase enzyme, a mannanase enzyme, a pectinase enzyme, or any combination thereof) is not an enzyme having DNase activity and an enzyme having hexosaminidase activity for cleaning composition.
Thus, based on Vejborg, one skilled in the art would not have a reasonable expectation of success that an enhanced cleaning performance could be achieved by using an enzyme chosen from a protease enzyme, a lipase enzyme, an amylase enzyme, a cellulase enzyme, a mannanase enzyme, a pectinase enzyme, or any combination thereof (without the use of the enzyme having DNase activity and the enzyme having hexosaminidase activity)”,  it is noted that. The argument is based on the fact that the instantly claimed enzymes do not have “DNase activity and an enzyme having hexosaminidase activity for cleaning composition”. This argument is not persuasive because applicant’s enzymes, by the virtues of their names, are exactly the same as what is taught by Vijborg, regardless of their properties which is not instantly claimed, and encompasses all kinds of corresponding enzymatic properties. Note that; it is noted that the features upon which applicant relies (i.e.; 14]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the enzymes of Vejborg could be construed as being more effective (for removing stains) that the instantly claimed ones and thus does not create any impediment for its combination with AKROYD.  In short;  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP § 2123.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/08/19

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767